Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 20, 2018

The Court of Appeals hereby passes the following order:

A18A1704. LISA GAIL SOLOMON v. STEVEN DAVID SOLOMON.

       Lisa Gail Solomon filed an action against Steven David Solomon disputing the
distribution of trust assets left by their deceased father. Steven Solomon filed a
motion for summary judgment, which the trial court granted on September 29, 2017.
Lisa Solomon subsequently filed a motion for reconsideration, which the trial court
denied on February 13, 2018. Lisa Solomon filed a notice of appeal from the trial
court’s denial of her motion for reconsideration on March 12, 2018. We, however,
lack jurisdiction.
       A notice of appeal must be filed within 30 days of the entry of the order sought
to be appealed. OCGA § 5-6-38 (a). “The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction upon an appellate court.”
Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (punctuation
omitted). Instead of filing a timely notice of appeal from the trial court’s September
29, 2017 summary judgment order, Lisa Solomon filed a motion for reconsideration.
However, the denial of a motion for reconsideration is not directly appealable, and the
filing of such a motion does not extend the time for filing an appeal. Bell v. Cohran,
244 Ga. App. 510, 511 (536 SE2d 187) (2000); Savage v. Newsome, 173 Ga. App.
271, 271-272 (326 SE2d 5) (1985).
       Accordingly, because Lisa Solomon failed to file a notice of appeal within 30
days of the entry of the appealable judgment entered against her, the appellee’s motion
to dismiss is GRANTED and this untimely appeal is hereby DISMISSED for lack of
jurisdiction.



                                        Court of Appeals of the State of Georgia
                                                C l e r k ’ s                O f f i c e ,
                                        Atlanta,____________________
                                                  06/20/2018
                                                I certify that the abov e is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.